DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 10, 2020 and July 9, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claims 4-5 and 12 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4, lines 2-3 recites the limitation “calculates the first conversion factor based on at least one of following” is grammatically incorrect, thus making the recitation vague and indefinite. The claim limitation as best understood has been interpreted as “calculates the first conversion factor based on at least one of the following”.
Claim 5, lines 2-3 recites the limitation “calculates the second conversion factor based on following” is grammatically incorrect, thus making the recitation vague and indefinite. The claim limitation as best understood has been interpreted as “calculates the second conversion factor based on at least one of the following”. 
Claim 12, lines 2-3 recites the limitation “the RF pulse having less than the certain intensity”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 13 and 15-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) (hereafter referred to as “Takahashi”).  
	With regard to claim 1, Takahashi describes processing circuitry (see Figures 1 and 2, and refer for example to paragraphs [0043], [0044] and [0057]) configured to calculate a noise intensity from data acquired during a first scan (see Figures 12-14, and refer for example to paragraphs [0122] through [0124]); and calculate a denoising intensity used for a denoising process based on the noise intensity and a difference between an imaging condition for the first scan and an imaging condition for a second scan, the denoising process being applied to data obtained by the second scan (see Figures 12-14, and refer for example to paragraphs [0125] through [0129]).
As to claim 2, Takahashi describes wherein the processing circuitry calculates the denoising intensity based on the noise intensity, a first conversion factor corresponding to the imaging condition for the first scan, and a second conversion factor corresponding to the imaging condition for the second scan (refer for example to paragraphs [0128] through [0129]).
In regard to claim 3, Takahashi describes wherein the processing circuitry calculates the denoising intensity based on a value obtained by multiplying the noise intensity by a ratio of the second conversion factor to the first conversion factor (refer for example to paragraphs [0128] through [0129].
With regard to claim 4, Takahashi describes wherein the processing circuitry calculates the first conversion factor based on at least one of the following a signal amplification gain in a receiving circuitry included in the imaging condition for the first scan, a number of averages in a k-space, a matrix size in a frequency encoding Girection, a matrix size in a phase encoding direction, a number of slice encoding, a bandwidth per pixel, a factor indicating an unfolding performance during parallel imaging, an acceleration factor of high-speed imaging using compressed sensing, and a number of datasets filled with zero (refer to paragraphs [0128] through [0129]). 
As to claim 5, Takahashi describes wherein the processing circuitry calculates the second conversion factor based on at least one of the following a signal amplification gain in a receiving circuitry included in the imaging condition for the second scan, a number of averages in a k-space, a matrix size in a frequency encoding direction, a matrix size in a phase encoding direction, a number of slice encoding, and a bandwidth per pixel (refer to paragraphs [0128] through [0129]).
In regard to claim 6, Takahashi describes wherein the processing circuitry calculates the second conversion factor based on a factor indicating an amplification gain of the noise component by the unfolding process during parallel imaging included in the imaging condition for the second scan (refer for example to paragraph [0118]).
With regard to claim 7, Takahashi describes wherein the processing circuitry calculates the second conversion factor based on an acceleration factor of high-speed imaging using compressed sensing included in the imaging condition for the second scan (refer to paragraphs [0129] through [0130]).
As to claim 8, Takahashi describes wherein the processing circuitry further performs the denoising process on second data acquired during the second scan based on the denoising intensity (refer to paragraphs [0128] through [0129]). 
With regard to claim 10, Takahashi describes wherein the processing circuitry specifies a background area in the second data using the denoising intensity, calculates a standard deviation of pixel values of pixels included in the background area specified, and performs the denoising process using the standard deviation calculated.
With regard to claim 13, Takahashi describes wherein the processing circuitry calculates the noise intensity based on data obtained by transforming k-space data acquired during the first scan into real-space data (refer to paragraphs [0088]).
In regard to claim 15, Takahashi describes wherein the second scan is main scan for generating a diagnostic image, and the first scan is a scan carried out independently by the main scan (refer for example to paragraphs [0134] and [0139]).
With regard to claim 16, Takahashi describes receiving first data resulting from a first scan (see Figures 12-14, and refer for example to paragraphs [0122] through [0124]); calculating a noise intensity from said first data acquired during the first scan (see Figures 12-14, and refer for example to paragraphs [0122] through [0124]); calculating a denoising intensity used for a denoising process based on the noise intensity and a difference between an imaging condition for the first scan and an imaging condition for a second scan (see Figures 12-14, and refer for example to paragraphs [0125] through [0129]); receiving second data resulting from the second scan (see Figures 12-14, and refer for example to paragraphs [0125] through [0129]); and applying a denoising process to the second data obtained by the second scan (see Figures 12-14, and refer for example to paragraphs [0125] through [0129]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. §103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) (hereafter referred to as “Takahashi”) in view of Liu (U.S. Patent Application Publication No. US 2019/0005686 A1) (hereafter referred to as “Liu”).
The arguments advanced in section 7 above, as to the applicability of Takahashi, are incorporated herein.
In regard to claim 9, although Takahashi does not expressly describe the denoising intensity to determine a threshold for a denoising process using a shrinkage method, and uses the threshold determined to perform the denoising process, such a technique is well known and widely utilized in the prior art.
Liu discloses a system for correcting projection data in medical images (see Figure 1 and refer to the abstract) that provides for calculating a noise reduction parameter (refer for example to paragraph [0067]) and which provides for the denoising intensity to determine a threshold for a denoising process using a shrinkage method, and uses the threshold determined to perform the denoising process (refer for example to paragraph [0202]).
Given the teachings of the two references and the same environment of operation, namely that of systems for obtaining noise reduction parameters in medical images, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takahashi system in the manner described by Liu according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by  (refer for example to paragraphs [0026] and [0027]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.



Claims 11-12 and 14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication No. US 2019/0180482 A1) (hereafter referred to as “Takahashi”) in view of Pfeuffer (U.S. Patent Application Publication No. US 2012/0313640 A1) (hereafter referred to as “Pfeuffer”).
The arguments advanced in section 7 above, as to the applicability of Takahashi, are incorporated herein.
In regard to claims 11-12, although Takahashi does not expressly describe wherein the first scan includes a scan for acquiring the first data without transmitting a radio frequency pulse having more than certain intensity such that a generated nuclear magnetic resonance signal does not affect estimation of an amount of noise, such a technique is well known and widely utilized in the prior art.
Pfeuffer discloses a magnetic resonance system for distortion correction (see Figure 18 and refer to the abstract) which describes wherein the first scan includes a scan for acquiring the first data without transmitting a radio frequency pulse having more than certain intensity such that a generated nuclear magnetic resonance signal does not affect estimation of an amount of noise (refer for example to paragraphs [0044], [0049] and [0051]).
Given the teachings of the two references and the same environment of operation, namely that of systems for obtaining noise distortion correction in magnetic images, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takahashi system in the manner described by Pfeuffer according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Pfeuffer (refer for example to paragraph [0025]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
As to claim 14, Pfeuffer describes wherein the medical information processing apparatus is a magnetic resonance imaging apparatus refer for example to paragraphs [0005] and [0006]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rehwald, Stevens, Hwang (‘808) and (‘516), O’Brien, Tomoda, Novikov and Huang all disclose systems similar to applicant’s claimed invention.  















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667
March 10, 2021